Case 1:21-cv-00175-BLW Document1 Filed 04/22/21 Page 1 of 12

In the District Court of the United States
For the District of Idaho

Mr. Ebenezer K, Howe, 1V
2099 Katka Rd.

Bonners Ferry, ED 83805
(307) 251-4271,

Mr. Robert McNeil

729 Grapevine Hwy #148
Hurst, TX 76054

(713) 806-5199,

Mr. Michael Ellis,
5052 NECR 220
Rice, TX 75155
(903) 326-6263,
PLAINTIFFS

V.

Mr. John G. Roberts

c/o United States Supreme Court
1 First Street, NE

Washington, DC 20543
(202-479-3000,

Mr. Milan D. Smith, Jr.

c/o 9® Circuit Court of Appeals

James R, Browning Courthouse
95 7" Street

San Francisco, CA 94103

(415) 355-8000,

Ms. Bridget S. Bade

c/o 9 Circuit Court of Appeals
James R. Browning Courthouse
95 7" Street

San Francisco, CA 94103

(415) 355-8000,

SER UGA UG WOR UGR UG UO CGR OR UGR OGD COR SG2 WGP UR UGR 6GD UG UG UG? OO UGis 66> SG? GOR GOR GGG SOD 6G? SS UG SG? GGre GO OG GG i

U.S. COURTS

 

YC No
CLE ie FE CT OF IDAHO

District Cause No. 1:21-CV-O01] 75- (82.W

 

 
Case 1:21-cv-00175-BLW Document1 Filed 04/22/21 Page 2 of 12

Ms. Michelle T. Friedland

c/o 9" Circuit Court of Appeals
James R. Browning Courthouse
95 7" Street

San Francisco, CA 94103

(415) 355-8000,

Ms. Mary H. Murguia

c/o 9 Circuit Court of Appeals
James R. Browning Courthouse
95 7" Street

San Francisco, CA 94103

(415) 355-8000,

(Or WOR UO GR CGR U0 UG? UG 6G U0 G2 O02 GG GE CGP

Mr. Srikanth “Sri” Srinivason
U.S. Court of Appeals for D.C. Circuit§
E. Barrett Prettyman U.S, Courthouse§

333 Constitution Ave., NW §
Washington, D.C. 20001 §
(202) 216-7000 §

DEFENDANTS, Solely in Personal capacity

ORIGINAL COMPLAINT

 

Preliminary Statement
i. Asa result of the filing of numerous fully-paid appeals nationwide (by victims seeking to
terminate what they claim is the institutionalized IRS record falsification program used to
enforce the income tax on certain Americans, and to terminate what victims’ claim is the
open support thereof by judicial officers in U.S. District Courts), a conscience-shocking
pattern and practice of lawyers appointed to appellate courts has emerged.

2. Lawyers appointed to circuit benches have jointly refused to adjudicate EVERY issue
raised in the appeals, while lawyers appointed to the Supreme Court ignore the violation
of Plaintiffs’ rights by all attorneys in the courts below.

3. Thus, there exists a demonstrable pattern and practice of attorneys appointed to courts of
appeal, including those named herein and others unnamed, to violate the rights of
unrepresented litigants to “meaningful” access to courts and to due process of law.!

 

<The right to sue and defend in the courts is the alternative of force. In an organized society it is the right

conservative of all other rights, and lies at the foundation of orderly government.” See Chambers v.

     

 

 
Case 1:21-cv-00175-BLW Document1 Filed 04/22/21 Page 3 of 12

Jurisdiction

4, Jurisdiction and venue of the Court is based on 28 U.S.C. §1331, the Court’s equitable
power (due to our extraordinary allegations) and on Bivens v. Six Unknown Named Agents
of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

5. Plaintiffs seek nominal damages from the named defendants, who are sued solely in
personal capacity, should it be proven they defrauded Plaintiffs by jointly engaging in a
pattern and practice of refusing to adjudicate EVERY issue raised on appeal.

Defendants Sued Solely in Personal Capacity, the United States Is NOT Sued

6. For clarity, Plaintiffs reiterate: they have sued the nained attorneys solely in personal
capacity only for declaratory relief and for minimal damages.

7. Plaintiffs contend that the SOLE interest of the United States in this case is terminating the
pattern and practice of attorneys violating the Constitutionally protected right of their
fellow Americans to due process of law, and their victims’ statutory right to adequate,
effective and meaningful access to courts of appeal.

8. Since the damaged United States has no arguable interest in defending the ongoing
violation of Plaintiffs’ rights, as shown below, the nominal damages sought from the
attorneys who are sued solely personally, the damages should be paid by them. Thus the
damages sought will not affect the public fisc.

9, In fact, the damaged United States’ ONLY arguable interest in this case is terminating the
Defendant attorneys’ scheme to deny appellate relief to Americans without adjudicating
ANY issue raised on appeal.

Summary of Relief sought
10. Plaintiffs herein seek two forms of Relief.
Declaratory Judgment
11. Plaintiffs seek declaratory judgments to confirm that a pattern and practice exists among
lawyers appointed to courts of appeal to refuse to adjudicate EVERY issue raised on
appeals arising from the claimed IRS record falsification program.
12. Plaintiffs also seek a declaratory judgment whether that pattern of deliberately refusing to

adjudicate the substance and merit of appeals violates the separation of powers, the Rule
of Law, and their rights to due process of law, and to “meaningful” access to courts.

 

Baltimore & Ohio R. Co., 207 US 142 - Supreme Court 1907. But mere physical access to courts is not
sufficient to vindicate due process rights of litigants. Adequate, effective and "’meaningful access’ to the
courts is the touchstone.” See Bounds v.

   

    

Original Complaint - age

 
Case 1:21-cv-00175-BLW Document1 Filed 04/22/21 Page 4 of 12

Nominal Damages

13, Plaintiffs seek a minimal amount of damages personally from each Defendant who, as the
evidence shows, denied appellate relief to Americans including Plaintiffs, while colluding
to refuse to adjudicate EVERY issue raised in appeals arising from allegations of the
claimed IRS record falsification program.”

Relief NOT sought

14. The Court is expressly requested to take judicial notice that by filing this suit Plaintiffs do
NOT seek to reverse, appeal or modify any judgment issued by any judge or court during
the course of their cases.* Moreover, to prevail, Plaintiffs do not have to prove existence of
the claimed IRS record falsification program. They merely must prove that no issue raised
on appeal concerning the prograin and judicial support thereof was adjudicated, in violation
of their protected rights.

ALLEGATIONS
A. Background

15, Plaintiffs claim to have discovered an attorney-approved, attorney-shielded program
whereby the Government creates the appearance of controversies cognizant in United
States courts, by repeatedly falsifying federal (IRS) digital and paper records concerning
victims in a certain sequential manner.

16, In Plaintiffs’ previous cases they sought to terminate the program, and the use of its fruit
by the Department of Justice, but the cases were dismissed on a variety of claimed bases
by district judges, none of which are germane to this suit,

17. Plaintiffs, and others similarly situated, have repeatedly filed fully-paid appeals of the
dismissals of their cases by attorneys in District courts.

B. Pattern and Practice: Refusal to adjudicate EVERY issue raised on appeal

18. Again, this case is not about the merits or substance of any judgment whereby Plaintiffs’
cases have been dismissed by district judges.

 

? Again, to prevail, Plaintiffs do not have to prove existence of the underlying IRS scheme. Their burden is
merely to prove the attorneys left unmentioned every issue raised on appeal, thus Plaintiffs received no
“meaningful” access to courts on appeal.

4 As Plaintiffs are aware, this Court cannot issue any judgment that would nullify any judgment of another
court; hence, Plaintiffs ask for no such relief. But this Court CAN declare whether or not any issues raised
on appeal were adjudicated on appeal, That is the core fact we are asking declaratory judgment to determine.
4 See and Exh, B. Declaration of Forensic Accountant/Plaintiff Robert McNeil and Exh. C. Declaration of
Melba Ford in support of this Complaint.

 

Orainal ae a a <= mma SE en —

 
Case 1:21-cv-00175-BLW Document1 Filed 04/22/21 Page 5 of 12

19, Nor is this case about the merits or substance of any judgment by circuit judges affirming
dismissals of Plaintiffs’ cases by district judges.> That’s because there is no “merit” or
“substance” of any “order” denying appellate relief to Plaintiffs.

20. The Defendant lawyers refused to adjudicate EVERY issue raised on appeal by their
damaged fellow Americans.

21. Said differently, in EVERY fully paid appeal to United States Circuit Courts, clerks issued
“orders” denying relief without adjudicating ANY issue raised by appellants.

22, Pursuant to FRE 201(c)(2) Plaintiffs request the Court notice the cases and “orders”
denying appellate relief, all of which are incorporated fully herein by reference:®

USCA, D.C, Cire, 15-5035 Elfis v. Comm’r,

USCA, D.C. Cire.16-5233 McNeil v. Comm’r,

USCA, D.C. Cire. 16-5308 DePolo v. Ciraolo-Klepper,
USCA, D.C. Cire, 17-5054 Crumpacker v. Ciraolo-Klepper,
USCA, D.C, Cire. 17-5055 MceGarvin v. Ryan O. McMonagle,
USCA, D.C. Cire. 17-5056 Pedgorny v. Ciraolo-Klepper,
USCA, D.C, Cire, 17-5057 DeOrio v. Ciraolo-Klepper,
USCA, D.C. Cire. 17-5058 Dwaileebe v. Martineau,

USCA, 9" Circuit 18-17217 Ford v. USA,

USCA, 8" Circuit 19-2985 Kurz v. USA, and

USCA, 9 Circuit 21-35125 Howe v. USA.

USCA, 9" Circuit 21-70662 Howe v. The Hon. David C. Nye.

23, From reading the “orders”, no one can tell what issues were raised for adjudication on
appeal. Not one was adjudicated, let alone in an “adequate, effective, meaningful” manner.

24, Plaintiffs contend the production by the Defendants of ‘orders’ which do not address, let
alone adjudicate, the substance or merit of ANY issue raised on appeal violates Plaintiffs’
statutory rights to due process and to adequate, effective meaningful access to courts.’

25. By so doing, the defendant attorneys appointed to courts of appeal have not only destroyed
the rights of Plaintiffs to meaningful access to courts of appeal, they have obstructed appeal
to the Supreme Court of the issues surrounding the claimed executive branch, attorney-

 

> As shown in Exh. A, Plaintiffs Ellis and McNeil have been barred from filing suit concerning the substance
and merit of judicial orders denying relief in their drive to stop the attorney-led program to use falsified
records to justify the theft of victims’ property and their incarceration. Hence, in this case, Plaintiffs’ sole
focus is on the OUTRAGEOUS, cynical refusal of lawyers appointed to courts of appeal to adjudicate
EVERY issue raised therein.

6 The eight appeals in the D.C. Circuit were either dismissed under the direction of Defendant Srinivasan,
or with his extra-judicial participation.

? “Meaningful” Access to courts is not provided by allowing unrepresented litigants mere physical access.
Plaintiffs did not pay filing fees just to have case numbers and briefing schedules assigned.

They paid toe have the MERITS of their appeals adjudicated

 

 

     

Page 5

 

Original Complaint ~

 
Case 1:21-cv-00175-BLW Document1 Filed 04/22/21 Page 6 of 12

approved institutionalized IRS record falsification program used to rape the rights of their
fellow Americans.

26, More specifically, in fully paid appeal No. 2141-35125, in the Ninth Circuit, Plaintiff Howe
sought to adjudicate whether a judge had violated Federal Rules of Civil Procedure
12(b)(t) and 72, Defendant Bade and others unnamed, appointed to the court of appeals,
issued the standard substance-free, summary denial of appellate relief on March 11, 2021
[See Dkt. Entry 11.] From the ‘order’, no one knows what issues Mr. Howe raised.

27. For another specific example, in fully paid appeal 21-70662, Defendant Murguia and others
unnamed provided no meaningful explanation for denying relief in a mandamus action
brought by Mr. Howe concerning the same misconduct ocewring in a District Court. [See
Dkt. Entry 2.] No one can determine, from the face of the order, what issues Howe paid to
have adjudicated,

28. Thus, just like all other victims similarly situated, Plaintiff Howe was blocked from further
appeal to the Supreme Court, because the clerk issuing the “order” ‘left nothing to appeal’.

29. Issuing “orders” that adjudicate nothing, which are created only to provide other
government-employed attorneys ability to pretend victims’ case were heard, adjudicated
and relief was appropriately denied, is nothing less than an open assault by the attorneys
on the Rule of Law, on the “separation of powers” and the rights of all Americans.

30. Judicial officers at the district level are aware they can literally ‘say anything’ (including
literal gibberish), can fabricate facts, violate the Federal Rules of Civil Procedure and
Circuit and Supreme Court precedent with impunity, knowing the Defendants and others
unnamed will ratify on appeal any and all acts of misconduct favoring the Government.

31. The Clerk of the Supreme Court has rejected without comment every petition and appeal
arising from the claimed institutionalized IRS record falsification program.

32. Pursuant to FRE 201 (c)(2) Plaintiffs request the Court notice the following petittons, all
incorporated fully herein by reference: Those actions include:

--U.8.8.C. 16-1311, Robert A. McNeil v. Commissioner of Internal Revenue, et al.

---U.S.8.C. Unassigned, Michael B. Ellis - Emergency Petition for Writ of Mandamus

-- US.S.C, 17-1561, in Re Michael B. Bilis, et al.

-- US.S.C, 17-1562, in Re Harald R. Stanley

-- U.S.8.C, 17-1563, Jn Re Melba L. Ford

-- U.S.5.C. 17-1715, in Re Robert A. McNeil and Michael B. Ellis

-USS.C, Unassigned, Robert A, McNeil - Emergency Pet. for Stay and Writ of Mandanrus

-- U\S:S.C. 18A1104, Melba L. Ford v. United States

-- US.S.C. 18-1402, Harold R. Stanley, etal. vy. USDC DC

--U.S.S.C. Unassigned, Melba L. Ford — Emergency Application for Stay of Judgment
--U.S.S.C, Unassigned, Melba L. Ford - Emer gency Appl. for Stay and Removal of Appeal

--U.S.8.C, 19-206, ln Re Melba L. Ford

 

 

Original Complaint - Howe, McNeil, Ellis a - Page 6

 
Case 1:21-cv-00175-BLW Document1 Filed 04/22/21 Page 7 of 12

-- U.S.8.C. Unassigned, Melba L. Ford— Motion to Authenticate or Strike
~ U.S.S.C, 19A297, Robert A, McNeil, et al. v. G. Michael Harvey, et al.
~US.S.C, Unassigned, Melba L. Ford — Application for Appointment of Counsel

33. Hence, personal capacity Defendant Roberts, in conjunction with his fellow attorneys (and
unnamed Clerk), has consistently refused to bring to the attention of his fellow attorneys
every petition, application and motion arising from the pattern and practice of lawyers
assigned to appellate benches refusing to adjudicate the rape of the rights of their fellow
Americans by the claimed IRS record falsification program, the clatined use thereof by
DoJ attorneys, and the claimed open, notorious support thereof by attorneys appoimted to
district court benches.

Cause of Action

Violation of Fifth Amendment Right to Due Process of Law, and Meaningful Access to Courts

: 34. Plaintiffs incorporate by reference the allegations presented and inferences requested
above.

35. By ignoring and refusing to adjudicate EVERY issue raised on appeals of the district court
dismissals of every case filed by Plaintiffs and their associates, Defendants violated each
Plaintiffs’ rtght to due process of law, in a manner shocking to the conscience.

36. Their actions also violated each Plaintiffs’ well-established right to adequate, effective and
meaningful access to courts.

Relief Requested

Declaratory Judgments

37. Plaintiffs request that declaratory judgments be issued addressing each of the following
questions:

A, Does a practice and pattern exist whereby lawyers appointed as appellate judges
uniformly refuse to adjudicate EVERY issue raised on appeals of unrepresented
litigants seeking relief from a.) the claimed underlying executive branch record
falsification program used to enforce the income tax, and relief from b.) the claimed
open, notorious support thereof by judicial officers in United States District Courts?

Restated: Did the Defendants refuse to adjudicate EVERY issue raised on appeals
by Plaintiffs and other Americans similarly situated?

B. Does that pattern and practice violate litigant/victims’ rights fo meaningful access
to courts and to due process of law?

 

 
Case 1:21-cv-00175-BLW Document1 Filed 04/22/21 Page 8 of 12

C. Does the pattern and practice violate the ‘separation of powers’ and the Rule of
Law?

D. Is the United States damaged by the attorney practice of denying appellate relief to
Americans without adjudicating any issue?

Nominal/Minimal Damages

38. Since the Defendants are sued solely in personal capacity, and since the sole interest of the
damaged United States is to terminate the pattern and practice of denying to litigants
adjudication of the issues they raised on appeal, Plaintiffs are seeking damages.

39, Since the evidence proves the personal capacity Defendant attorneys are participating in a
pattern and practice of denying appellate relief while refusing to adjudicate EVERY issue
raised on appeal, (participation in which scheme is not a “judicial act” for which they can
claim immunity from suit in their official capacity), Plaintiffs seek damages from each
Defendant personally in the amount of $1,000.

THE UNITED STATES has NO INTEREST in Defending the Attorneys

40. The Court is requested to Notice that

A. this is an effort by Plaintiffs to restore the Rule of Law, the separation of powers
and their protected rights to due process of law guaranteed by our Constitution,
while terminating the lawyers’ evisceration of their rights under color of law; that

B. Itis not a “judicial act” to REFUSE to adjudicate EVERY issue raised by litigants
on appeal; that

C. It is not “within the scope of employment” when lawyers appointed to appellate
benches collude to jointly refuse to adjudicate EVERY issue raised on appeal,
hence there can be no request by the Administrative Office of the United States
Courts for appointment of DoJ counsel for the personal capacity Defendants; that

D. Lawyers sued solely in personal capacity have no immunity from suit for colluding
to eviscerate the due process rights of their victims, and that

E. The only interest of the United States in this case is to terminate the lawyers’
collusion and restore the Rule of Law in the appellate courts of the United States.

4]. Restated, the Court is requested to notice that the damaged United States has ZERO interest
in either

A. joining this suit,

B. defending the named lawyers, or in

 

 
Case 1:21-cv-00175-BLW Document1 Filed 04/22/21 Page 9 of 12

C. paying damages arising from the acts of the Defendants, who are raping the
priceless rights of their fellow Americans.

42. Accordingly, since the damages sought are only from each named Defendant personally,
the minimal amount Plaintiffs seek from each personal capacity Defendant for jointly

colluding to REFUSE to adjudicate EVERY issue Plaintiffs raised on appeal, will have
ZERO impact upon the public fisc.

43, Plaintiffs contend the DoJ thus has no arguable interest in representing the Defendants.®
Additional Relief

44, Plaintiffs request the Court grant such other relief, including court costs, as is just and
equitable.

It is respectfully submitted,

Pl hon LP April 20, 2021

 

 

 

 

Ebenezer K. Howe IV Date
2099 Katka Rd.
Bonners Renny, ID 83805
8
il, » 4 Ig : PQ¢ KE April 20, 2021
sat B. Bllis , \ . Date
5052 NECR 220 2

Rice, TX 75155

Td yn ety Lf

K AF PE dent’ April 20, 2021
- Robert A. McNeil Date
729 Grapevine Hwy #148

Hurst, TX 76054

 

® And the attorneys in the AOUSC know it very well. See Plaintiffs’ still-pending case 18-1746 in the
United States District Court for the District of Columbia for details.

 

 

Oren oe on an — om ee an er

 
Case 1:21-cv-00175-BLW Document1 Filed 04/22/21 Page 10 of 12

Verification/Declaration

Comes now Ebenezer K. Howe iV, declaring under penalty of perjury, pursuant to 28 U.S.C.
§1746, that “All the facts stated in the foregoing “ORIGINAL COMPLAINT” are absolutely
true and correct to the very best of my knowledge and belief, that I have personal knowledge of
alinost every fact alleged, that they are material, admissible and that I am competent to testify
thereto. I also believe and have reason to believe, I owe no tax liability for any year in question.
Hence, every fact stated above, and every inference derived therefrom, concerning the IRS record
falsification program which was used to justify instituting this case, and which ts being used to
continue this case, are absolutely true and correct, and that I am presenting this Declaration under
penalty of perjury.

_ Further, not knowing whether Idaho is technically “within” or “without” “the United States”, since
that entity has been defined in many varying ways, I request the Court makes that determination,
(and appoint counsel at its earliest convenience to ensure no technical default deprives me of the
substantive justice I respectfully demand!).

That said, if Idaho is “without” “the United States”, as that entity is defined by this Court: “I
declare (or certify, verify, and state) under penalty of perjury, pursuant to 28 U.S.C, $1746 that
every material fact, and inferences derived therefrom, presented in the foregoing document, is true
and correct.”

If Idaho is “within” “the United States”, its territories, possessions, or commonwealths, as that
entity is defined by this Court: “I also declare (or certify, verify, and state) under penalty of perjury
that every material fact, and inferences derived therefrom, presented in the foregoing document, is
true and correct.”

So HELP ME GOD.
Executed on April 20, 2021

Chy. KM fbr CA

 

Ebenezer K, Howe IV

  

, McNeil,

 

 
Case 1:21-cv-00175-BLW Document1 Filed 04/22/21 Page 11 of 12

Verification/Declaration

Comes now Michael B. Ellis and Robert A. MeNeil, declaring under penalty of perjury, pursuant
to 28 U.S.C. §1746, that “All the facts stated in the foregoing “ORIGINAL COMPLAINT” are
absolutely true and correct to the very best of my knowledge and belief, that I have personal
knowledge of almost every fact alleged, that they are material, admissible and that I am competent
to testify thereto. Hence, every fact stated above, and every inference derived therefrom, is
absolutely true and correct, and that I am presenting this Declaration under penalty of perjury.

Further, not knowing whether Texas, where I live, is technically “within” or “without” “the United
States”, since that entity has been defined in many varying ways, I request the Court makes that
determination, (and appoint counsel at its earliest convenience to ensure no technical default
deprives me of the substantive justice | respectfully demand!).

That said, if Texas is “without” “the United States”, as that entity is defined by this Court: “T
declare (or certify, verify, and state) under penalty of perjury, pursuant to 28 U.S.C. §1746 that
every material fact, and inferences derived therefrom, presented in the foregoing document, is true
and correct.”

If Texas is “within” “the United States”, its territories, possessions, or commonwealths, as that
entity is defined by this Court: “I also declare (or certify, verify, and state) under penalty of perjury
that every material fact, and inferences derived therefrom, presented in the foregoing document, is
true and correct.”

So HELP ME GOD.

Executed on April 20, 2021

 

 

 

 

Ly \Y p
{ ds ad wl fo C “4 vA ° April 20, 2021
wines. Ellis \ Date
/ t a
x A JOE. L April 20, 2021
Robert A. McNeil Date

 

Orig al Complaint - Howe, McNei

 

"Page 11,

 
Case 1:21-cv-00175-BLW Document.1 Filed 04/22/21 Page 12 of 12

CERTIFICATE OF SERVICE

I, the undersigned, Ebenezer K. Howe IV, hereby certify that I caused a true and correct copy of
the attached “ORIGINAL COMPLAINT” to be nailed, faxed and/or personally delivered to the
below named party at the address Listed below by depositing the same in the U.S. Mail, or by

suitable fax, on or about April 20, 2021:

Mr. Merrick B, Garland

U.S. Attorney General

U.S. Department of Justice

950 Pennsylvania Avenue, NW
Washington, D.C, 20530-0001

Mr. Bart M. Davis

US. Attorney for the District of Idaho
Washington Group IV

800 Park Blvd., Suite 600

Boise, ID 83712

Mr. Richard E. Zuckerman

Principal Deputy Assistant Attorney General
Tax Division

U.S. Department of Justice

950 Pennsylvania Ave,, NW

Washington, D.C. 20530

Ebenezer K. Howe IV

Mr. Charles P. Rettig

Commissioner, IRS

Office of Procedure and Administration
1111 Constitution Ave. NW,

Room 5503

Washington, D.C. 20224

Mr. Michael R. Sherwin
Acting U.S, Attorney

for the District of Columbia
Civil Process Clerk

555 Fourth Street, NW
Washington, D.C, 20530

 

Original Complaint - Howe, McNeil, Ellis

 
